The Assistant Attorney General, Smith C. Matson, on the 24th day of May, 1911, filed the following motion to dismiss the appeal in this case:
"Now comes the Attorney General and appearing specially and for the purpose of this motion only, moves the court to dismiss the appeal in the above entitled case for the following reason: Because the record shows (page 60) that this is an attempted appeal from a judgment of conviction for a misdemeanor rendered in the county court of Greer county on November 25, 1910, and the petition in error and case-made were not filed in this court until the 31st day of March, 1911, more than 120 days thereafter and after the extreme statutory time for perfecting the appeal as provided in sec. 6948, Snyder's Comp. Laws Okla. 1909, had expired. Wherefore, the Attorney General says that this court is without jurisdiction except to dismiss the appeal."
This motion has just been called to our attention. Upon an examination of the record we find that the facts stated in the motion are true. The motion to dismiss is therefore sustained. ARMSTRONG and DOYLE, JJ., concur.